     Case 2:18-cv-08588-RGK-PJW Document 40 Filed 05/24/19 Page 1 of 5 Page ID #:217



 1    Paul J. Cambria, Jr. (CA 177957)
 2    pcambria@lglaw.com
      LIPSITZ GREEN SCIME CAMBRIA LLP
 3    42 Delaware Avenue, Suite 120
 4    Buffalo, New York 14202
      Telephone: (716) 849-1333
 5    Facsimile: (716) 855-1580
 6
      Attorneys for Michael Lacey
 7
 8                        UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11    United States of America,                 Case No. 2:18-cv-08588-RGK (PJW)

12                      Plaintiff,
            v.
                                                MICHAEL LACEY’S
13                                              VERIFIED CLAIM AND
      $699,940.00 in Bank Funds from ING        STATEMENT OF INTEREST
14
      Bank ‘7684; $106,988.41 in Bank Funds     IN CERTAIN DEFENDANT
15    from ING Bank ‘2071; $499,910.01 in       PROPERTY
      Bank Funds from US Bank ‘0239;
16
      $50,000 in Bank Funds from Enterprise
17    Bank and Trust ‘7177; $1,876.36 in Bank
      Funds from ING Bank ‘2071; $50,357.35
18
      in Bank Funds from ING Bank ‘7684;
19    $248,970.00 in Bank Funds from Citibank
      NA ‘0457; $52,500.00 in Bank Funds
20
      from Enterprise Bank and Trust ‘7177;
21    $65,000.00 in Bank Funds from
      Enterprise Bank and Trust ‘7177;
22
      $5,534.54 in Bank Funds from Enterprise
23    Bank and Trust ‘7177; $52,500.00 in
      Funds from Crypto Capital,
24
25                      Defendants.
26
27
28
     Case 2:18-cv-08588-RGK-PJW Document 40 Filed 05/24/19 Page 2 of 5 Page ID #:218



 1          This Verified Claim is being filed at this time in accordance with this Court’s
 2    May 10, 2019 order (Doc. 30). This case is stayed pursuant to this Court’s October
 3    23, 2018 stay order (Doc. 13) and April 30, 2019 order (Doc. 21). The Court’s
 4    issuance of the same stay order in a related case in this District, C.D. Cal. Docket
 5    No. 18-CV-6742-RGK is the subject of an ongoing Ninth Circuit appeal (Ninth
 6    Circuit Docket No. 18-56455). Given the pending appeal of the stay order in that
 7    case and the active stay of this case, Claimant respectfully requests that these
 8    Verified Claims be held in abeyance until such time as the stay is lifted.
 9          Pursuant to 18 U.S.C. § 983(a)(4)(A) and Supplemental Rule G(5)(a) of the
10    Federal Rules of Civil Procedure, and this Court’s May 10, 2019 order (Doc. 30),
11    Claimant Michael Lacey (“Claimant”) hereby submits this Verified Claim asserting
12    ownership interests in seized funds.
13          On October 5, 2018, a Verified Complaint for Forfeiture (“Complaint”) was
14    filed in the United States District Court for the Central District of California,
15    Western Division, by the United States of America seeking the forfeiture of the
16    following (collectively referred to as the “Subject Funds”):
17             • $699,940.00 in Bank Funds from ING Bank ‘7684;
18             • $106,988.41 in Bank Funds from ING Bank ‘2071;
19             • $499,910.01 in Bank Funds from US Bank ‘0239;
20             • $50,000 in Bank Funds from Enterprise Bank and Trust ‘7177;
21             • $1,876.36 in Bank Funds from ING Bank ‘2071;
22             • $50,357.35 in Bank Funds from ING Bank ‘7684;
23             • $248,970.00 in Bank Funds from Citibank NA ‘0457;
24             • $52,500.00 in Bank Funds from Enterprise Bank and Trust ‘7177;
25             • $65,000.00 in Bank Funds from Enterprise Bank and Trust ‘7177;
26             • $5,534.54 in Bank Funds from Enterprise Bank and Trust ‘7177; and
27             • $52,500.00 in Funds from Crypto Capital.
28
                                                                          2
       MICHAEL LACEY’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN
                               DEFENDANT PROPERTY
     Case 2:18-cv-08588-RGK-PJW Document 40 Filed 05/24/19 Page 3 of 5 Page ID #:219



 1    (See Doc. 1.)
 2          Claimant hereby asserts his ownership interests in the entirety of the Subject
 3    Funds.    Claimant is a stockholder in Medalist Holdings, Inc., a Delaware
 4    corporation (“Medalist”), whose wholly-owned subsidiaries include Leeward
 5    Holdings, LLC, Camarillo Holdings, LLC, Vermillion Holdings, LLC, Cereus
 6    Properties, LLC, and Shearwater Investments, LLC.
 7          Claimant is a third-party beneficiary of a series of contracts entered into in
 8    April 2015 among the Medalist subsidiaries and: Atlantische Bedrijven C.V.
 9    (“ABC”) and UGC Tech Group C.V. (“UGC”) (collectively, “Borrowers”);
10    numerous affiliates of Borrowers, including Backpage.com, LLC (collectively,
11    “Pledgors”); and Carl A. Ferrer and other affiliates of Borrowers (collectively,
12    “Guarantors”). Claimant has the right to advancement and indemnification from
13    ABC and UGC under those agreements, which advancement and indemnification
14    obligations are guaranteed by Pledgors and Guarantors. Those obligations are
15    secured by security interests in the assets of Pledgors (the “Collateral”). On
16    information and belief, the Subject Funds are a part of the Collateral.           On
17    information and belief, the sums owed for advancement and indemnification exceed
18    the value of the Collateral.
19          The security interests in the Collateral securing the obligations to Claimant
20    is a legally recognizable interest in the Subject Funds, giving Claimant a superior
21    right, title, and interest in the Subject Funds over any and all interests asserted by
22    the government in the Subject Funds. Accordingly, Claimant has a superior right,
23    title, and interest in the Subject Funds over any and all interest asserted by the
24    government in such funds.
25    /
26    /
27    /
28
                                                                          3
       MICHAEL LACEY’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN
                               DEFENDANT PROPERTY
     Case 2:18-cv-08588-RGK-PJW Document 40 Filed 05/24/19 Page 4 of 5 Page ID #:220



 1          Pursuant to Supplemental Rule E(8) of the Federal Rules of Civil Procedure,
 2    Claimant expressly limits his appearance to asserting and defending his claim.
 3    Claimant reserves all rights to challenge the in rem jurisdiction of this Court and
 4    the propriety of venue of this action.
 5
 6    Dated: May 24, 2019                      Respectfully submitted,

 7
                                               /s/ Paul J. Cambria, Jr.
 8                                             Paul J. Cambria, Jr.
 9                                             Counsel for Claimant Michael Lacey
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                          4
       MICHAEL LACEY’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN
                               DEFENDANT PROPERTY
     Case 2:18-cv-08588-RGK-PJW Document 40 Filed 05/24/19 Page 5 of 5 Page ID #:221



 1                             CERTIFICATE OF SERVICE
 2
             I hereby certify that on May 24, 2019, I filed the foregoing with the United
 3    States District Court for the Central District of California using the CM/ECF system.
 4
             I hereby certify that on May 24, 2019, a copy of the foregoing was also
 5    delivered to the following via CM/ECF:
 6
            JOHN K. KUCERA, ESQ.
 7          Assistant U.S. Attorney
 8          U.S. Attorney’s Office
            Asset Forfeiture Section
 9          312 North Spring Street
10          Los Angeles, CA 90012

11
12
      Dated:       Buffalo, New York
13                 May 24, 2019
14
15                                           /s/ Rachel Skrzypek
16                                           Rachel Skrzypek

17
18
19
20
21
22
23
24
25
26
27
28
                                                                          5
       MICHAEL LACEY’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN
                               DEFENDANT PROPERTY
